STATE OF WEST VIRGINIA

                               SUPREME COURT OF APPEALS


David Jones, Petitioner                                                            FILED
                                                                                   May 24, 2013
vs) No. 12-0563 (Hancock County 09-P-49)                                      RORY L. PERRY II, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA
Debra Minnix, Warden, Respondent

                                  MEMORANDUM DECISION

       Petitioner David Jones, by counsel D. Adrian Hoosier II, appeals the January 31, 2012
order of the Circuit Court of Hancock County denying his petition for writ of habeas corpus.
Respondent Minnix, by counsel Marland L. Turner, has filed a response.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        In January of 2006, petitioner was indicted on the following four criminal counts: driving
under the influence of controlled substances with minors; two counts of child neglect creating a
substantial risk of injury; and driving under the influence of a controlled substance, second
offense. Petitioner was tried, by a jury, in August of 2006 and was convicted of two counts of
child neglect creating a substantial risk of injury and driving under the influence of a controlled
substance. Petitioner was sentenced to two consecutive terms of one to ten years of incarceration
for the convictions of child neglect creating substantial risk of injury, and to a concurrent term of
one year in jail for the lone count of driving under the influence of a controlled substance.
Following his conviction, petitioner filed a direct appeal with this Court, which was refused by
order entered on June 27, 2007. Petitioner then filed a petition for writ of habeas corpus in the
circuit court and an omnibus hearing was held on September 26, 2011. The circuit court denied
petitioner habeas relief by order entered on January 31, 2012.

        On appeal, petitioner alleges three assignments of error. First, he alleges that it was error
to deny his petition for writ of habeas corpus, because the circuit court gave little weight or
consideration to the ample evidence concerning his innocence, including evidence allegedly
explaining his erratic driving pattern at the time of his arrest. According to petitioner, his trial
counsel was ineffective in failing to introduce records supporting his assertion that glass from a
recently broken windshield was blown into his eye, and the circuit court erred in discounting the
repair and medical records introduced at the omnibus hearing. In his second assignment of error,
petitioner alleges that the circuit court erred in failing to include findings of fact and conclusions
of law as to petitioner’s allegation of ineffective assistance of counsel in its order denying him
habeas relief, in violation of Rule 4(c) of the West Virginia Rules Governing Post-Conviction

                                                      1
­
Habeas Corpus Proceedings. Third, petitioner also alleges that the circuit court failed to include
findings of fact and conclusions of law in regard to its denial of habeas relief in light of
substantial evidence introduced during the omnibus hearing that proves his innocence. This
assignment of error also focuses on the introduction of repair and medical records that petitioner
used to explain his erratic driving pattern at the time of his arrest.

       This Court has previously held that

       [i]n reviewing challenges to the findings and conclusions of the circuit court in a
       habeas corpus action, we apply a three-prong standard of review. We review the
       final order and the ultimate disposition under an abuse of discretion standard; the
       underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.

Syl. Pt. 1, Mathena v. Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006). After careful consideration
of the parties’ arguments, this Court concludes that the circuit court did not abuse its discretion in
denying the petition for writ of habeas corpus. In regard to petitioner’s second and third
assignments of error, a review of the order shows that petitioner’s arguments lack merit. The
circuit court clearly addressed all of petitioner’s claims regarding alleged ineffective assistance of
counsel and also addressed the evidence which allegedly proves petitioner’s innocence. For these
reasons, the Court finds no error in regard to the circuit court’s findings of fact or conclusions of
law. Having reviewed the circuit court’s “Order” entered on January 31, 2012, we hereby adopt
and incorporate the circuit court’s well-reasoned findings and conclusions as to the assignments
of error raised in this appeal. The Clerk is directed to attach a copy of the circuit court’s order to
this memorandum decision.

       For the foregoing reasons, we find no error in the decision of the circuit court and its
January 31, 2012, order denying the petition for writ of habeas corpus is affirmed.

                                                                                           Affirmed.

ISSUED: May 24, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                      2
­